Defendants insist that reversible error was committed by the refusal of the trial court to give the following requested instruction:
"It is the law that when a passenger voluntarily gets into an automobile while the same is being operated by a driver known to the passenger to be intoxicated, such action constitutes contributory negligence. If you find from a preponderance of the evidence that the defendant Harris was intoxicated at the time the car left Waldport for the return journey to Corvallis, and that this fact was known to the plaintiff, then the plaintiff would be guilty of contributory negligence as a matter of law by getting into the automobile." *Page 203 
In the opinion on original hearing (Willoughby v.Driscoll and Harris, 120 P.2d 768), no mention was made of the above request as it was believed that the same had been covered by the instruction set forth in the opinion. In the light of counsel's earnest petition for rehearing, and after further consideration, we are inclined to think that the court erred in such assumption. It is fundamental that a guest must exercise due care to avoid injury. Whether plaintiff's conduct constituted negligence must be determined by what a reasonably prudent person would have done under the same circumstances. Ordinarily, this is a question of fact for the jury to decide: Koski v. Anderson,157 Or. 349, 71 P.2d 1009; Pointer v. Osborne, 158 Or. 573,76 P.2d 1134. As said in Vidal v. Town of Errol, 86 N.H. 1,162 A. 232:
"How much liquor, if any, he had consumed, what its effect upon him was, and how much Miss Vidal knew about these things, were all matters for the jury to pass upon."
We agree, however, that no ordinarily prudent person would enter an automobile to ride if, at such time, it was known by him that the driver was intoxicated to such an extent that he could not properly drive the car. Under such circumstances, the guest would be assuming the risk of being injured and it could so be declared as a matter of law. It is observed that the above instruction did not include the factor as to the extent of Harris's alleged intoxication and might well be misleading. It is inconsistent with the other instruction requested by defendant, which was given by the court, relative to the issue of contributory negligence. After all, the pertinent inquiry was as to whether Harris was intoxicated to the extent of being *Page 204 
incapable of safely operating the car. It is well known that there are different degrees of intoxication. Appellants recognized such fact in their requested instruction as set forth in the original opinion. For some reason, however, they omitted this factor in the requested instruction upon which error is now assigned.
In House v. Schmelzer, 3 Cal. App. 2d 601, 40 P.2d 577 — relied upon by appellants in support of requested instruction — the court said:
"While an innocent person is entitled to protection from intoxicated drivers and to redress for injuries caused by them, one who accepts a ride under circumstances which should be a sufficient warning to any reasonable person that the driver is not in a fit condition to operate his car has no just cause for complaint when the law leaves him where he finds himself."
In Schneider v. Brecht, 6 Cal. App. 2d 379, 44 P.2d 662
— cited by appellants — the court found, as stated in Ericksonv. Vogt, 27 Cal. App. 2d 77, 80 P.2d 533:
"* * * that the plaintiff, when she entered the automobile, knew of the defendant's intoxicated condition, and knew that the defendant's intoxication had reached such an extent that the defendant was incapable of careful driving."
In Lindemann v. San Joaquin Cotton Oil Co., 5 Cal. App. 2d 480,55 P.2d 870, it was said:
"The question upon which liability depends is whether the plaintiff knew, or should have known, that defendant Ewing was not in a fit condition to drive his car on the occasion of the accident."
Also see Winston's Adm'r v. City of Henderson, 179 Ky. 220,200 S.W. 330, L.R.A. 1918C, 646; Whitney *Page 205 v. Penick, 281 Ky. 474, 136 S.W.2d 570; Toppass v. Perkins,Adm'x, 268 Ky. 186, 104 S.W.2d 423; Mann v. Harman,62 Ga. App. 231, 8 S.E.2d 549; Jensen v. Chicago M.  St. P. Ry.Co., 133 Wash. 208, 233 P. 635, wherein it was held that to preclude recovery by reason of contributory negligence it must be shown that the plaintiff knew, or ought to have known, that the driver was so intoxicated as to be in no condition to drive an automobile safely.
We are not unmindful of the general statement in Hartley v.Berg, 145 Or. 44, 25 P.2d 932:
"* * * a guest who rides in an automobile knowing that the driver is intoxicated is guilty of such contributory negligence as to preclude recovery for any injury sustained by reason of such intoxication."
An examination of the record in that case shows by defendant's requested instructions that he recognized the importance of proving that the guest knew the driver was intoxicated to the extent of being incapable of driving safely. In view of the special verdict rendered by the jury that defendant Berg was not intoxicated at the time and place of the accident, we think it clear that it was not intended, as said in Bracht v. PalaceLaundry Co., 156 Or. 151, 65 P.2d 1039, that such general language should be used by trial courts thereafter in their instructions in all similar cases. We conclude that no error was committed in rejecting the requested instruction.
Defendants also complain of the refusal of the court to give the following instruction:
"That evidence is deemed satisfactory which ordinarily produces moral certainty or conviction in an unprejudiced mind. Such evidence alone will justify a verdict. Evidence less than this is denominated insufficient evidence." *Page 206 
While the court gave the usual instructions concerning the burden of proof and those directing that negligence must be established by a preponderance of the evidence, we agree that this requested instruction should have been given: Gwin v.Crawford, 164 Or. 215, 100 P.2d 1012. However, we think failure to do so did not constitute reversible error. In Gwin v.Crawford, supra, several errors were committed — including the refusal to give the above instruction — and the judgment was reversed. If the only error committed had been the refusal to give this instruction, it is very doubtful whether the same would have been considered sufficient cause for reversal of the judgment.
Viewing the record in its entirety, we are convinced that the cause was fully and fairly submitted to the jury and see no good reason for disturbing its verdict. *Page 207